Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an aircraft having a safety system, the aircraft comprising: a fuselage; a passenger seating position within the fuselage; a rotor configured for autorotation; a parachute attached to the aircraft; an energy absorbing system configured to reduce an impact acceleration exerted on the passenger seating position when the fuselage impacts the ground in a substantially horizontal attitude; and an automatic emergency control system configured to: determine an altitude of the aircraft and an airspeed of the aircraft; detect an emergency condition, and in response to the detection of the emergency condition: when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, and wherein the threshold velocity is determined such that the deployment of, the rotor autorotation alone or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact 4 of 15App. No. 16/956,959 Response to Office Action acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
Claim 17 is allowable because the prior art of record fails to teach or suggest a method comprising determining, by a processor, an altitude of an aircraft and an airspeed of the aircraft; detecting, by the processor, an emergency condition of the aircraft, wherein the aircraft comprises: a fuselage, a passenger seating position within the fuselage, a rotor configured for autorotation, a parachute attached to the aircraft, and an energy absorbing system configured to reduce an impact acceleration exerted on the passenger seating position when the fuselage impacts the ground in a substantially horizontal attitude; and in response to the detecting  of the emergency condition: when the aircraft is above a threshold altitude upon the detecting of the emergency condition, deploying the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; and when the aircraft is at or below the threshold altitude upon the detecting of the emergency condition, deploying the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, 8 of 15App. No. 16/956,959 Response to Office Action wherein the threshold velocity is determined such that the deployment of the rotor autorotation alone , or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
Claim 19 is allowable because the prior art of record fails to teach or suggest a non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations, wherein the instructions comprise: instructions to determine, by a processor, an altitude of an aircraft and an airspeed of the aircraft; instructions to detect, by the processor, an emergency condition of the aircraft, wherein the aircraft comprises: a fuselage, a passenger seating position within the fuselage, a rotor configured for autorotation, a parachute attached to the aircraft, and an energy absorbing system configured to reduce an impact acceleration exerted on the passenger seating position when the fuselage impacts the ground in a substantially horizontal attitude; and instructions to in response to the detection of the emergency condition: when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; and 9 of 15App. No. 16/956,959 Response to Office Action when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, wherein the threshold velocity is determined such that the deployment of the rotor autorotation alone, or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system maintains the impact acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
The best prior art of record is Gentile (US #5,836,544) which does teach an aircraft having a safety system, the aircraft comprising: a fuselage; a passenger seating position within the fuselage; a rotor; a parachute attached to the aircraft; an energy absorbing system configured to reduce an impact acceleration exerted on the passenger seating position when the fuselage impacts the ground in a substantially horizontal attitude; and an automatic emergency control system configured to: determine an altitude of the aircraft and an airspeed of the aircraft; detect an emergency condition, and in response to the detection of the emergency condition.  But does not teach that the rotor is configured for autorotation; when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, and wherein the threshold velocity is determined such that the deployment of, the rotor autorotation alone or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact 4 of 15App. No. 16/956,959 Response to Office Action acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
Another prior art of record is Straus (DE #102011053678) which does teach that the rotor is configured for autorotation; and that both a parachute and autorotation can be used to help safely land an aircraft in an emergency condition, but does not teach that when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, and wherein the threshold velocity is determined such that the deployment of, the rotor autorotation alone or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact 4 of 15App. No. 16/956,959 Response to Office Action acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
Another prior art of record is Alder (WO #2018/156972) which does teach that the rotor is configured for autorotation; and that both a parachute and autorotation can be used to help safely land an aircraft in an emergency condition, but does not teach that when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, and wherein the threshold velocity is determined such that the deployment of, the rotor autorotation alone or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact 4 of 15App. No. 16/956,959 Response to Office Action acceleration exerted on the passenger seating position during an impact below a threshold acceleration.
None of the prior arts of record teach that when the aircraft is above a threshold altitude upon the detection of the emergency condition, deploy the parachute and rotor autorotation to control a velocity of the fuselage at or below a threshold velocity, wherein the threshold altitude is dependent on the airspeed of the aircraft; when the aircraft is at or below the threshold altitude upon the detection of the emergency condition, deploy the rotor autorotation without parachute deployment to control the velocity of the fuselage at or below the threshold velocity, and wherein the threshold velocity is determined such that the deployment of, the rotor autorotation alone or the deployment of both the rotor autorotation and the parachute, combined with deployment of the energy absorbing system, maintains the impact 4 of 15App. No. 16/956,959 Response to Office Action acceleration exerted on the passenger seating position during an impact below a threshold acceleration, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the prior arts of record to teach the untaught limitations as there is no obvious motivation to make the changes without the use of hindsight reconstruction.
Claims 2-16, 18, and 20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647